Citation Nr: 0205384	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dementia, with possible 
psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to October 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for entitlement to 
service connection for dementia, with possible psychosis.

On June 7, 1999, the Board denied the appeal.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court"), which 
initially affirmed the Board's decision.  Prior to issuance 
of the Court's mandate, however, the Veterans Claims 
Assistance Act of 2000, infra, was enacted.  That new law 
eliminated the well groundedness requirement upon which the 
foregoing decisions rested.  Accordingly, the Court recalled 
its judgment, vacated the Board decision and remanded the 
case to the Board for further adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Service medical records note no psychiatric pathology.

3.  A psychosis was not manifest to a compensable degree 
within one year of service.

4.  The veteran was diagnosed with a personality disorder and 
drug abuse more than five years after service.

5.  Dementia with possible psychosis is not linked to the 
veteran's period of service by competent medical evidence.


CONCLUSION OF LAW

Dementia, with possible psychosis was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for dementia, with possible psychosis. 

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  For 
example, the veteran was notified in a May 1998 statement of 
the case that the reason his claim for a mental condition had 
been denied was that there was no evidence that such 
condition occurred in service or was caused by service.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim; thus, the VA's notification 
requirements have been satisfied.  As to the duty to assist 
the claimant, the appellant has not identified any relevant 
treatment (i.e. pertaining to treatment of the claimed 
disability) beyond that for which development has already 
been undertaken.  In other words, the claimant has not 
referenced any unobtained, obtainable, evidence that might 
aid the claim.  Although VA has a "duty to assist" in the 
development of claims, that duty is not "a one-way street."  
If a claimant wishes help, he cannot passively wait for it.  
See Wood v. Derwinski, 1 Vet. App. at 193.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  Therefore, there is no indication 
that additional relevant records exist that have not been 
obtained.  

Additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to  requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Accordingly, additional 
development for compliance with the new duty to assist 
requirements is not necessary, and the appellant is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations were effective on 
November 9, 2000.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Certain chronic diseases, including psychoses, may be 
service-connected if manifested to a degree of 10 percent or 
more within one year after separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the service medical records revealed no medical 
findings or diagnosis of a psychiatric disorder during 
service.  At the enlistment physical examination in March 
1973, no abnormalities were noted.  The veteran did indicate 
on his written medical history that he had a history of 
headaches when he became angry.  Review of the veteran's 
service treatment records showed that the veteran was treated 
for complaint of severe headache in October 1973 with history 
of a similar headache two years earlier.  

In March 1974, the veteran was seen for psychological consult 
following complaint of somewhat hypnagogic-type effects upon 
awakening and daydreaming during day.  It was noted he had 
completed one year of three-year enlistment.  The examiner 
found mental status completely normal and questioned whether 
there was a secondary motive involved as the veteran was 
scheduled to deploy shortly for a one year tour in Okinawa.  
Attempts to explain that there was no specific disease met 
with passive resistance; however, the examiner concluded that 
there was no psychiatric pathology.  In June 1974, he was 
seen with complaint of headache with drowsiness; he admitted 
to prior drug problem but claimed he "gave it up around Nov. 
1973".  He was seen again in September 1974 for complaint of 
"migraine headache" which he attributed to tension or strain.  
Examination report dated October 1974 prior to discharge, 
revealed no evidence of any psychiatric disorder or other 
abnormality.

Service personnel records show recurrent disciplinary 
problems during the veteran's enlistment.  Specifically, he 
was disciplined for being absent without leave (AWOL) for 
separate periods of time, failure to go at time prescribed to 
appointed place of duty, willful disobedience of a lawful 
order, sleeping on post, possession of marijuana, breaking 
restriction, and disrespect towards an officer.

Following his discharge under honorable conditions in October 
1974, the veteran filed a claim for VA disability benefits 
for headaches in February 1975, which was ultimately denied 
on the merits by rating decision of June 1976; a claim for 
hypertension in January 1977, which was denied by rating 
decision of February 1977; and a claim for nonservice- 
connected pension benefits for a nervous condition and skin 
condition in May 1983.  On the May 1983 application for VA 
benefits, the veteran indicated he had received outpatient 
treatment for his nervous condition at the VA medical center 
(VAMC) in Syracuse in approximately 1975 and again in 1981.  
He also claimed to have received inpatient psychiatric 
treatment for six months in 1979, and again in 1981, at 
Hutchings Psychiatric Institute.

Inpatient discharge summary report from Hutchings Psychiatric 
Institute, dated February 1981, indicates that the veteran's 
first psychiatric admission was in September 1980, by order 
of the court following arrest for grand larceny and 
trespassing.  Following admission, the veteran appeared 
alert, oriented and lucid.  He was able to provide a 
coherent, although vague, history.  He related that he began 
experiencing disciplinary problems in Junior High school when 
he became involved with drinking, marijuana, cutting class, 
and girls.  Due to continued truancy and robbery, he was sent 
to reform school for two years.  Upon his return, he dropped 
out of high school and enlisted in the Marines.  He related 
that in service he became more involved with drug abuse, 
primarily amphetamines and marijuana.  He was more vague and 
evasive as to details and events since his discharge from 
service.  However, he had existed primarily through theft and 
bartering with stolen property.  He did report spending a 
great deal of time in jail over this period.  He continued to 
abuse marijuana, smoking upward of five "joints" a day; he 
believed he could not function without it.  He reported no 
prior psychiatric hospitalization or treatment other than 
some form of treatment in service.  The veteran was 
discharged in February 1981 to outpatient treatment.  The 
diagnosis was schizotypical personality and he was continued 
on Haldol.

Outpatient discharge summary report from Hutchings 
Psychiatric Center, dated November 1981, indicated that the 
veteran was transferred to outpatient treatment in February 
1981.  The diagnosis remained schizotypical personality and 
Haldol was supplied on a weekly basis.  In August 1981 the 
veteran began to decrease visits and dropped out of sight in 
October 1981.  In November, due to lack of contact and 
unwillingness to accept treatment, the veteran was 
discharged.

VA psychiatric intake summary dated March 1983, indicated the 
veteran had been incarcerated from June 1982 to January 1983 
for stealing a car.  While in jail he had received Haldol and 
Sinequan.  He had been referred to the VAMC mental hygiene 
clinic for evaluation and treatment.  He claimed that his 
problems began in service and that he was hearing voices at 
that time which he described as ringing in his ears.  He 
reported difficulty controlling sexual feelings.  
Objectively, he exhibited evidence of auditory 
hallucinations, paranoid delusions, and thought processes 
further characterized by magical thinking.  He expressed no 
guilt.  The diagnosis on Axis I was paranoid schizophrenia.

In August 1983, the veteran was notified by the RO that his 
claim for pension had been denied for failure to report for 
scheduled VA examination.  In February 1986, the veteran 
filed another claim for VA pension benefits due to his 
claimed psychiatric disability.

VA medical treatment records show treatment at the VAMC 
mental hygiene clinic from June 1984 to December 1986 for 
paranoid schizophrenia and antisocial personality disorder.

Psycho-social Evaluation report from a private medical 
facility, PELION, dated December 1986, indicated the veteran 
was referred by his probation officer for evaluation of his 
chemical use.  He freely admitted marijuana use and on 
questioning, alcohol use.  He admitted to a nurse- 
practitioner, the use of cocaine as well.  He was currently 
prescribed Haldol and Cogentin by VA.  The final diagnosis 
was : Axis I - polysubstance abuse (marijuana, alcohol, 
cocaine), rule out schizophrenic disorder; and on Axis II - 
rule out schizotypical personality disorder.

VA psychiatric examination report dated April 1987 noted 
chief complaint of auditory hallucinations, difficulty 
sleeping and unspecified sexual problems.  The veteran 
admitted to a heavy history of substance abuse; the veteran 
stated he had tried all different drugs and loved getting 
high.  Based on the history and complaints as well as 
findings of mental status examination, the final diagnoses on 
Axis I were: mixed substance abuse; rule out unspecified 
substance intoxication; schizo-affective disorder.

The RO subsequently awarded the veteran nonservice-connected 
pension benefits based primarily on his psychiatric 
disability.

VA examination report dated May 1989, noted that the veteran 
gave a vague history of hospitalization for doing LSD, 
drinking excessively, smoking marijuana, and becoming 
paranoid while taking cocaine.  He claimed the cocaine made 
him paranoid and increased his hallucinations.  He no longer 
used cocaine; however, he continued to use marijuana and 
alcohol daily.  He also had trouble with drug flashbacks.  He 
was not currently on any medications.  He essentially had no 
activities except for substance abuse.  The examiner noted 
the veteran appeared drowsy, perhaps intoxicated.  Based on 
mental status examination, the diagnosis was: Axis I - 
schizoaffective disorder, "bipolar type" vs. "depressed 
type", and rule out residual schizophrenia; Axis II - 
antisocial vs. schizoid personality.

VA medical records dated 1994 through 1995 show continued 
treatment and diagnosis for paranoid schizophrenia.

A VA neurology consult report dated December 1996, noted that 
the veteran had experienced difficulty walking for the 
previous year.  He used to take Haldol.  Based on examination 
findings, the diagnostic impression was dementia.  In 
February 1997, the RO issued a proposed rating decision to 
find the veteran incompetent for VA purposes.  Final decision 
as to the veteran's incompetency for VA purposes was issued 
in April 1997.

VA hospital summary report dated March to April 1997, 
indicated the veteran was brought to the emergency room by 
his sister due to confused state, drooling, exposing himself 
to children and wandering.  He was admitted and transferred 
to general psychiatry after it was determined he had 
dementia.  He improved though he remained compulsive and 
demonstrated some antisocial behaviors.  His sister agreed to 
take him back into her home.  The diagnoses on Axis I were: 
1) dementia; 2) alcohol and other substance abuse.

A VA hospital summary report dated July to August 1997, 
indicated readmission for the veteran because of apparent 
decompensation and becoming progressively argumentative.  
Past medical history included heavy drug use.  He was 
stabilized on the general psychiatry ward with medications.  
His delusional preoccupations subsided.  He was discharged to 
return to live with his sister with supervision.  It was 
noted that he should avoid alcohol and cocaine.  The 
diagnoses on Axis I were: 1) dementia with psychosis; 2) 
history of alcohol abuse; 3) history of cocaine abuse.

By rating decision of September 1997, the veteran was awarded 
special monthly pension because of the need for aid and 
attendance of another person.

In March 1998, further information was submitted from the 
department of correction in New York, which indicated the 
veteran had been arrested numerous times from 1976 to 1994, 
and that his first conviction was in 1977 and last in 1994 
for a variety of offenses including larceny, criminal 
trespass, public lewdness, criminal impersonation, 
unauthorized use of a motor vehicle, and possession of stolen 
property.

The veteran's sister has submitted numerous statements in 
support of the veteran's claim for service connection.  In 
essence she claims that he had no mental problems prior to 
his enlistment in service.  Upon his return from service, he 
displayed all sorts of irrational behavior.  Thus, she 
believed that his mental problems began in service and that 
his current mental condition was the result of his prior 
military service.

The veteran's sister has also submitted numerous handwritten 
statements of the veteran.  These are primarily rambling 
accounts of the minute detail of his daily existence and void 
of relevant content.

The veteran and his sister presented testimony at a personal 
hearing conducted before the undersigned member of the Board 
in February 1999.  It was agreed that the issue currently on 
appeal was entitlement to service connection for dementia, 
possibly with psychosis.  The veteran indicated that he first 
began taking Haldol in 1978.  He could not remember going 
AWOL in service or why he was discharged prior to the 
expiration of his term of service.  "They wanted me out.  I 
wanted to get out."  He further explained that he was always 
being placed on restrictions.  It was becoming a "hardship" 
being in the Marines so he accepted the discharge when it was 
offered.  The veteran's sister indicated that the veteran was 
sent to her, without advance notice, from New York and had 
been with her ever since.  He currently lived with her and 
was totally dependent on her for his daily care and 
maintenance.  She made sure he took his prescribed 
medications and he slept a lot during the day.  He was not 
currently using any alcohol or drugs.

The veteran's accredited representative argued that the 
veteran was entitled to service connection on a presumptive 
basis under 38 C.F.R. § 3.307 and 3.309. Additional argument 
was presented that the veteran should be service-connected 
because the headaches noted in service might actually have 
been "prodromal findings of an acquired neuropsychiatric 
disability".  In the alternative, it was argued that the case 
should be remanded for an additional medical opinion as to 
whether the veteran's current mental disorder is related to 
his prior service.

As noted above, the service medical records are silent as to 
an acquired psychiatric disorder as well as dementia and/or 
any psychosis.  The veteran was evaluated in service and 
found to have no psychiatric pathology with normal mental 
status.  See 38 C.F.R. § 3.303(b).  The Board notes that the 
veteran has provided no medical support for his assertions 
that he, in fact, had a mental disorder and/or psychosis in 
service which was not diagnosed until years later.  There is 
also no evidence that within one year of the veteran's 
discharge a psychosis was manifest.  In fact, the first post-
service psychiatric medical evidence of record from Hutchings 
Psychiatric Center indicates a diagnosis of schizotypical 
personality disorder in early 1981.  Personality disorders 
cannot be service-connected.  38 C.F.R. § 3.303 (c).

There is no medical evidence that links the veteran's post-
service diagnosis of paranoid schizophrenia, or current 
diagnosis of dementia with possible psychosis, to service.  
As a layman neither the veteran, his sister, nor the 
representative is competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
dementia.  In summary, the medical evidence does not 
demonstrate that the veteran has been diagnosed with mental 
disorder in service.  Additionally, there is no medical 
opinion suggesting that the currently diagnosed disorder is 
related to or due to some other incident of the veteran's 
active military service.  There does not appear to be any 
outstanding treatment records pertinent to this appeal, and 
the veteran has been put on notice as to the evidence needed 
to establish his claim.  

In view of the medical evidence of record of the current 
disorder and the absence of any diagnosis of such a condition 
until many years after service or medical evidence of a 
relationship between the current disorder and service, 
further development or examination is not considered 
necessary.  The preponderance of the evidence is against the 
veteran's claim.  As such. there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for dementia, with possible psychosis, is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

